Case 1:12-cv-01466-ALC Document 36-16 Filed 08/26/19 Page 1 of 4

 

 

 
Case 1:12-cv-01466-ALC Document 36-16 Filed 08/26/19 Page 2 of 4

SCHLESINGER-SIEMENS ELECTRICAL, LLC
58-89 57'4 STREET
MASPETEL NEW YORK 11378
347-689-1700

May 28, 2008
Office of Contract Compliance
NYC Department of Environmental Prorection

59-17 Junction Boulevard — 17" Floor
Flushing, New York 11373

Mr. Wasserman:

We are forwarding the attached revised *Detatled MBE/WBE Utilization Plan’ due tu the
fact that aur previous MBE has been terminated for default, The reason for this action
was that J & R Rey Electric has fuiied to perform under the terms of ils agreement,

If you have any questions please feel free to contact us,

Thank you for your cooperation and assistance.

With Best Regards,

Roland Bunp,
General Manager

 

 
Case 1:12-cv-01466-ALC Document 36-16 Filed 08/26/19 Page 3 of 4

MBE INFORMATION; In Order ta Ac

 

 

chieve the MBE Goals, CERTIVIE

 

 

0D MINORITY OWNED F irms are Expected to P

 

 

 

 

 

 

 

 

 

 

 

 

ls “eae to Participate in the Following Manner:
T PROJECTED
MBE CONTRACT
AMOUNTAND | CONTRACT PROMCT
DESCRIPTION OF WORK /QuANTITIEs | AWARD DATS SCHEDULE | CONTRACT PAYMENT COMPLETION
MBE FIRMS INVOLVED BY MAE __| START DATE SCHEDULE DATE
EC Zl HEDL
name. A Teck GLEeTRIC. FURNISH ~ fete
ADDRESS: RE — O06 OCF)
do WHITE &STeeeT- Somby rth WIRE “MAS. | pate MOnT RLY
ony: Yor. kK. Gleclpiceat. Con weet ons
Pu) Di
STATEVIF CODP: Ard EQvuiemes \
ae VoRi [bois
TELEPHONE NUMBER:
Mi S43- B7oOp
Oe —
NAME:
ADDRESS: £
DATE
CHYy.,
STATE2IP CODE:
TELEPIONE NUMBER:
ty
Paw: ee ef a
MAME:
ADDRESS: a
DATE
CITY:
STATEAIP CODE:
TELEPHONE NUMBER:
— = —
Tp L __ _ -
NAME:
ADDRESS 5
cIry. DATIL
STATES CONnE-
| TELEPHONE NUMBER:
|
ee ee ee

 

 

 

 

 

 

 

 

 

 

 
 

Case 1:12-cv-01466-ALC Document 36-16 Filed 08/26/19 Page 4 of 4

PAGE 1
CONSULTANT/CONTRACTOR

DETAILED MBE/WBRE, UTILIZATION PLAN

 

Consultant/Cantractor Name

Settee Qiemee Te LL

 

 

Address

SH-89 S7> =e |

 

State Zip Code

” MAS PeETH Ni ¥

 

 

N3a7e8

 

Contracting Agency

New York City Department of Knvitronmental Protection

Loan Number (Official Use Only}

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Address City State Zip Code
59-17 Junction Boulevard Flushing NY 11373
Project Number and Pesan Ro | ect A oO. fP O.-o 3 TE , {2 NJ RR TSchealory 1 UPIPNIE,
Clete. ) RS
Authorized Sipiature (Consultan Contractor) Title . Date
_ __ GeveeaL Maniver.
Authorized Signature (Contracting Apency) Title \ Date
Projected! MBA/WBE Utilization Summary
1. Tatal Gailar Valus of the . 4. Total MBE Dollar
Prime Contact | | i Lf S, gy OD C) Amount Met: 2, '.) Od, O O O
3. MBE Percentage/Amount Applied

 

 

to the Contract: \"7 Ole
3. WBE Pertentage/Amount Applied
to the Conract: Ss oy @

- nen

 

 

 

ja. MBE/ WE Combined Total:

 

L996, LSO
$81,280
Zt S83 Yoo

5. Totel WRE Bollar
Amount Met:

650,000

 

6. Total MBE Dollar
Aungunt Unmet:

 

Amount Unmec

7. Total WHE Daflar Se

 

 

 

Official Use Only

 

 

 

 

 

 

 

 

_. __ SUB" ToT ALS oe ____ DATE. APPROVED ; DATE BISAP PROVED INITIALS

MBE Ce a _—_ _ errno seen om
SO i
NOTE: List Mik infounation on Pages 2 and 3. List WEBI? infortuation on Pape 4 ee aan rr

Attach additional page(s) if HEGESSATY.

 
